Title: To Thomas Jefferson from Chauncy Hall, 23 May 1806
From: Hall, Chauncy
To: Jefferson, Thomas


                        
                            Mr. Jefferson sir
                     
                            Wallingford May 23 AD1806
                        
                        Ever Delighted with Contemplating on the Works of Creation and the Order and Rectitude that Each pat of the Materials of this World Consists But haveing no one to assist
                            me I am but a Little acquainted with those great advantages that Art and Genius have gained. therfore I hope that my
                            Integrity will be an Excuse for my troubling You with the Ideas I have formed and Presented to you in the first Letter
                            and in this haveing had no Satisfactory abjiction from any one I rest firm in the belief that upon the Plan which I Sent
                            to You there may be a time piece Made that will Continue in Regular Motion So Long as the hardest Matereal Substance will
                            Endure But at the time that I first went to the Pattent Office and asked the Secratary if a Perpetual Motion had been
                            accomplished he Said it had not been done nor was it Possibe I told
                            him that I had heard that it was done and that I believed it Could be done and that I would Draw a Plan and Show it to
                            him But he Exclaimed as though in a passion that he would not So mutch as Look upon it to gain any knowledge and advised
                            me not to Draw a Plan for all would Laugh at me that Saw it then disappointed and almost Confounded I went to my Ladging
                            and Drew the Plan that was Presented to you and then I Spent Some time in seeing the City and Satisfying my Cureosity
                            Determining to Come home I did wish to See Your Person though with fear not knowing what oppinion was formed of my Plan I
                            Came into your Presance yet I Could not Speak my mind but I hope that if There is found an Objection against the whole or
                            any Part of the Plan or Reasons that I Gave to You at that time or at this may be attributed to my want of Learning
                        But Should this be an Objection that the fluids of the Magnetts will be Liable to Spred in the open Air and
                            Subject to Vary on the account of other Magnetic Bodies this is the greatest impedament that I Could think of But after
                            I had formed the Principle on whitch I Drew the Plan that was Presented to You then I took it Mind to find if there was
                            any Created Substance that those fluids would not pass through and in a Long and tedious Study I find that there is a
                            Substance and by Compareing Nature with itself I firmly believe that those fluids Cannot pass through it and Yet it will
                            not effect the fluids in any other form and in the Course of my Studying to find Some thing to Set Bounds to the fluids of
                            Magnettism I formed an idea that there is a greater Invention than any that I have known of Being Discovered Yet Unknown
                            or Never Discovered to mankind But Shall I who am not able to accomplish that which is the Least prepose a greate one and
                            more Compleat I am now the Subject of Derision among my acquaintance for prepareing the first Plan but I am not able to
                            get any Satisfaction at the present nor do I think of any thing Short of the Experriment and that will Decide it in my
                            oppinion for if this will not begin to move of itself and Continue I know of no other Plan or Princple that is worth
                            Notice for to make a Motion that will go go Continuly But I have met with a Disappointment at home and have now to pay two hundred Dollars
                            for the House and which I parchacd Last Autum and Now Live in but my Payments are  and I have two Years to pay it in and must be Prudent or I Shall not be able to make it
                            Therefore if that the Plan be worth the attention of any Genlemen and they find any incouragement to try the Same I am
                            willing to Give any part or the whole for Should I under take it and it Should fail it would ruin me altho if I am
                                Prosper’d and Can answer the Demands that are against and it is
                            not done before or I find an Objection that I no not of at this time, I Shall persue it to the Experiment
                        Sir I Should Receive a Letter from You with the Greatest Satisfaction Informing me what may be the Objections
                            if there are any for I wish not to harber an Erroneous idea
                  From Your Humble Servent
                        
                            Chauncy Hall
                     
                                                
                  
                            
                            Merriden Society in Wallingford New Haven County Connecticut
                        
                    